                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


WILLIE DEE DAILEY III                                                          PETITIONER
a/k/a Malik Shaheed X

VS.                                  Case No. 4:18-cv-00773-BRW-JTR
                                     (Related Cases: 5:03-cv-00156-BRW)
                                                     5:09-cv-00013-BRW)

WENDY KELLEY, Director,
Arkansas Department of Corrections                                             RESPONDENT


                                            ORDER

       I have reviewed the Recommended Disposition (Doc. No. 2) submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful consideration, the

Recommended Disposition is approved and adopted in its entirety.

       Accordingly, the Petition for a Writ of Habeas Corpus under 28 U.S.C. ' 2254 (Doc. No.

1) is DENIED, and that this case is DISMISSED, without prejudice.

       A Certificate of Appealability is DENIED pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts.

       IT IS SO ORDERED, this 26th day of November, 2018.



                                              /s/ Billy Roy Wilson ________________
                                                UNITED STATES DISTRICT JUDGE
